Citation Nr: 0702323	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-29 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.

The Board affirmed the RO denial by a decision dated January 
17, 2006.  The veteran appealed the January 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a December 2006 Order, granted a 
December 2006 Joint Motion for Remand of the case to the 
Board.  Although not specifically stated in the Court's 
Order, such Remand action serves to vacate the January 17, 
2006 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  The record reflects that the veteran served in Vietnam 
from December 1966 to November 1967.  He relates that his 
stressors include calling for fire to enemy forces and 
participating in aerial missions over hostile territory in 
support of counterinsurgency operations.  In support of his 
contention that he engaged in combat, the veteran provided a 
copy of the July 1967 general orders that awarded him the 
Army Commendation Medal with "V" Device for heroism in 
connection with military operations against a hostile force 
in Vietnam.  The receipt of such medal, as well as the 
Vietnam Campaign Medal and the Vietnam Service Medal, is 
confirmed on the veteran's DD Form 214, as well as in his 
service personnel records.  Therefore, in resolving all 
reasonable doubt in favor of the veteran, the Board concedes 
that the veteran was exposed to combat while in Vietnam and 
that his in-service stressors actually occurred.
The record reflects that since 1993, the veteran has sought 
treatment for psychiatric disabilities that have been 
alternatively diagnosed as bipolar disorder, personality 
disorder, anxiety, depression, and alcohol dependence.  With 
respect to a current PTSD diagnosis, various VA outpatient 
examiners (including a clinical social worker) have diagnosed 
the veteran with PTSD.  However, the evidence does not 
demonstrate that these examiners performed diagnostic testing 
prior to rendering their diagnoses.

On VA examination in January 2003, the examiner after a 
review of the veteran's claims file and diagnostic testing 
reported that the veteran's presentation was suggestive of 
some mild PTSD symptoms, which did not appear to be of 
sufficient severity as to warrant a diagnosis of PTSD.  He 
further stated that although the veteran had some problems 
with irritability and anger that had resulted in legal 
problems, that it was more likely that those episodes were 
due to alcohol use than to PTSD.  The examiner further stated 
that "there was no evidence, nor did the veteran state, that 
his alcohol use was or is connected with PTSD symptoms (e.g. 
an attempt to self-medicate)."  However, the Board observes 
that in a September 2003 VA outpatient treatment record, the 
veteran attributed his problems with alcohol to his Vietnam 
tour and that he did not have any problems with alcohol or 
drugs until after he went to Vietnam.  Additionally, on VA 
examination in July 2003, the examiner reported that on the 
Clinician Administered PTSD Scale (CAPS) the veteran's 
symptoms resulted in a score of 71, which surpassed the cut 
off of 65 to lend support to a possible PTSD diagnosis.  
However, she also reported that his MMPI-2 profile was not 
consistent with the typical profile of a veteran with PTSD, 
there was not enough evidence in the testing to either 
support or rule out this diagnosis.  

In weighing these clinical findings, the Board is not able to 
ascertain whether or not the veteran has a PTSD diagnosis.  
Therefore, the Board concludes that a new VA examination and 
clinical opinion is warranted.  Such would be useful in the 
de novo adjudication of the veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for PTSD, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his PTSD since his 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran which 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM- IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


